Citation Nr: 9928648	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-13 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability, due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970. 

On December 18, 1998, the Board of Veterans' Appeals (Board) 
entered a decision denying claims of entitlement of the 
veteran to an increased rating for post-traumatic stress 
disorder (PTSD) and a total disability rating for 
compensation based on individual unemployability, due to 
service-connected disability (TDIU).  Following entry of such 
decision, unprocessed mail was discovered by the Board, and 
based on the contents of those documents, the Board by an 
Order, dated September 3, 1999, vacated its decision of 
December 18, 1998.  The action of the Board on September 3, 
1999, was undertaken without the knowledge that the veteran 
had initiated an appeal of its December 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
that the Secretary of Veterans Affairs had moved such Court 
to vacate the Board's decision of December 1998 and remand 
the issues on appeal to the Board, and that the Court by its 
Order of July 1999 had granted the Secretary's motion.

It is noted that by a separate action of the same date as 
this document, the Board has vacated its decision of 
September 15, 1999.


ORDER TO VACATE

In view of the veteran's appeal to the Court, as well as the 
Court's action in July 1999, the Board was without 
jurisdiction to act on September 3, 1999, as to the PTSD 
and/or TDIU matters.  38 U.S.C.A. § 7104(a) (West 1991).  
Consequently, the Board hereby vacates its Order to Vacate of 
September 3, 1999.  See 38 C.F.R. § 20.904 (1998).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


